[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER WITH RESPECT TO OBJECTIONS (#133) AND SUPPLEMENTAL OBJECTIONS (FILED 1/6/92) TO DEFENDANT PAUL E. POZZI'S REQUEST TO REVISE AMENDED COMPLAINT
Count One
1. The objections to paragraphs 1, 3, 5, 7, 8, 10 and 11 of the request to revise are overruled.
2. The objections to paragraphs 2, 4 and 6 of the request to revise are overruled as to the first sentence of said paragraphs and sustained as to the second sentence of said paragraphs. CT Page 224
3. The objections to paragraphs 9 and 12 of the request to revise are sustained.
4. The objections to paragraph 13 of the request to revise are overruled and the plaintiffs are ordered to revise their amended complaint so as to allege the claim for restitution and the claim for breach of contract in separate counts.
Count III
1. The objections to paragraph 1 of the request to revise are overruled.
Count IV
1. The objections to paragraphs 1 and 3 of the request to revise are overruled.
2. The objection to paragraph 2 of the request to revise is sustained.
BY THE COURT WILLIAM L. HADDEN, JR., J.